DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 6/23/2022 has been entered. 
Response to Arguments
Applicant’s arguments and amendments, filed 6/23/2022, with respect to the rejection(s) of claim(s) 1, 2, 4 – 8, 16 and 18 – 20 under 35 U.S.C. 103 as being unpatentable over Supriya et al. (US 2009/0169427 A1; “Supriya”), have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Supriya et al. (US 2009/0169427 A1; “Supriya”) in view of  Li et al. (US 2019/0070606 A1; “Li”) and Orwar et al. (US 7,563,614 B2; “Orwar”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4 – 8, 16 and 18 – 21 are rejected under 35 U.S.C. 103 as being unpatentable over Supriya et al. (US 2009/0169427 A1; “Supriya”) in view of  Li et al. (US 2019/0070606 A1; “Li”) and Orwar et al. (US 7,563,614 B2; “Orwar”).
Regarding claims 1, 4, 6, 16 and 21, Supriya teaches a microfluidic package structure comprising:
a fluid passage (defined path 106; ¶12; figure 1; or flow path 206; ¶¶14 – 16; figures 2A, 2B);
a substrate (substrate 100; ¶12; figure 1; or substrate 200; ¶¶12 – 15, 18, 19; figures 2A, 2B, 3A, 3B, 3C) having a substrate surface adjacent an interior of the fluid passage; and
a heterogeneous component (die 102 or 208 may comprise various microfluidic circuitry 210 that may comprise various different CMOS and MEMS devices for analyzing the fluid; ¶¶12, 15; figures 1, 2B, 3A) inset in the substrate (figure 2B), the heterogeneous component having a component surface adjacent to and that define a portion of the interior of the fluid passage and are substantially flush with the substrate surface (The substrate 200 may be designed such that there is a hollow etched in to create a space for the die 208 such that the die 208 is flush with the top surface of the substrate 200. The microfluidic channels 210 in the die 208 line up with the channels in the substrate 200; ¶19; figures 2A and 2B).
Supriya does not specifically teach the incorporation of a plurality of different or heterogenous components.
However, the incorporation of additional different or heterogeneous components comprising additional CMOS and MEMS devices, such as different sensors, for analyzing the fluid would have been well within the ambit of, and considered suitable and predictable to, a person of ordinary skill in the art in order to provide additional chemical analysis capability to the disclosed device. The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The  prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate plurality of different or heterogenous components with the substrate of the disclosed device.
Supriya does not specifically teach that the substrate is formed of a moldable that is over molded about the plurality of different or heterogenous components.
Supriya does teach that the substrate can comprise organic materials (¶16), which includes organic moldable materials such as epoxy polymer materials as further exemplified by Orwar. Orwar teaches microfluidic systems comprising substrates made of moldable epoxy polymer materials (col. 17, lines 51 – 64).
Li teaches the manufacture of a molded microfluidic substrate, wherein an over-molded elastomer can be used to seal the interface between the substrate and a sensor (¶32).
As shown by Orwar, the use of a moldable epoxy polymer compound as a substrate material would have been considered to be suitable and predictable to a person of ordinary skill in the art. Furthermore, using the epoxy polymer compound to seal to over mold the heterogeneous components, such as various sensors, as indicated by Li, would have been considered to be suitable and predictable to a person of ordinary skill in the art. Having the heterogeneous components flush with the channel surface of the substrate would enable fluid to flow unobstructed through the device. The selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of ordinary skill in the art (see MPEP § 2144.07).  The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). The rationale to support an obviousness rejection under 35 U.S.C. 103 may rely on logic and sound scientific principle (see MPEP § 2144.02). The  prior art can be modified or combined to reject claims as prima facie obvious as long as there is a reasonable expectation of success (see MPEP § 2143.02).   Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to provide wherein the substrate is formed of a moldable that is over molded about the plurality of different or heterogenous components. Furthermore, regarding new claim 21, since the heterogeneous components are intended to be substantially flush with the substrate surface, the components are considered to be well within the specified projections of 10 micrometers or less (see figure 2B of Supriya).  
Regarding claim 2, Supriya teaches the microfluidic package of claim 1, wherein the heterogeneous components (die 102 or 208 may comprise various microfluidic circuitry 210 that may comprise various different CMOS and MEMS devices for analyzing the fluid; ¶¶12, 15; figures 1, 2B, 3A) comprise a first component having a first thickness and a second component having a second thickness greater than the first thickness (the die 102 or108 have different thickness and length dimensions; figure 2B), and wherein the component surfaces of the plurality of heterogeneous components form part of at least one interior surface of the fluid passage (defined path 106; ¶12; figure 1; or flow path 206; ¶¶14 – 16; figures 2A, 2B).
Regarding claim 5, Supriya teaches that the heterogeneous component (die 102 or 208) is coplanar with the channel (path 206) (figure 2B).  It would have been obvious to a person of ordinary skill in the art to have multiple heterogeneous components each having their respective component surfaces coplanar with each other in order to provide an unobstructed substrate surface for fluid flow within the apparatus.
Supriya does not specifically teach the microfluidic package of claim 1, wherein the plurality of heterogeneous components each include at least one of: a different size, a different shape, and a different function with respect to one another. However. the change in form or shape, without any new or unexpected results, is an obvious engineering design (see MPEP § 2144.04). Therefore, it would have been obvious to a person of ordinary skill in the art to provide wherein the plurality of heterogeneous components each include a different shape depending on the sensor circuitry required for each die for example.
Regarding claim 7, Supriya teaches the microfluidic package of claim 1, wherein the substrate comprises a material over molded about the plurality of heterogeneous components (wetting/dewetting coating 214 may be placed onto the substrate 200 in the desired pattern for forming the channel or flow path 206; ¶18; figures 3A and 3B).
Regarding claim 8, Supriya teaches the microfluidic package of claim 1, further comprising wherein the plurality of heterogeneous components are electrically connected with an electrically conductive line on the substrate surface (die 102 or 208 may comprise various microfluidic circuitry 210 that may comprise various CMOS and MEMS devices for analyzing the fluid; ¶¶12, 15; figures 1, 2B, 3A) inset in the substrate (figure 2B)).
Regarding claim 18, the plurality of heterogeneous components (e.g., die 102 or 208; ¶¶12, 15; figures 1, 2B, 3A) inset in the substrate (figure 2B)) are between being flush with the substrate surface and thereby considered to be 10 micrometers above or below an interior surface of the fluid passage (defined path 106; ¶12; figure 1; or flow path 206; ¶¶14 – 16; figures 2A, 2B) (The substrate 200 may be designed such that there is a hollow etched in to create a space for the die 208 such that the die 208 is flush with the top surface of the substrate 200. The microfluidic channels 210 in the die 208 line up with the channels in the substrate 200; ¶19; figures 2A and 2B).
Regarding claim 19, the component surfaces of the plurality of heterogeneous components (e.g., die 102 or 208; ¶¶12, 15; figures 1, 2B, 3A) form part of at least one interior surface of the fluid passage (defined path 106; ¶12; figure 1; or flow path 206; ¶¶14 – 16; figures 2A, 2B), the at least one interior surface being a floor (The substrate 200 may be designed such that there is a hollow etched in to create a space for the die 208 such that the die 208 is flush with the top surface of the substrate 200. The microfluidic channels 210 in the die 208 line up with the channels in the substrate 200; ¶19; figures 2A and 2B).
Regarding claim 20, Supriya does not specifically teach the microfluidic package of claim 1, wherein the plurality of heterogeneous components each have a different shape. However. the change in form or shape, without any new or unexpected results, is an obvious engineering design (see MPEP § 2144.04). Therefore, it would have been obvious to a person of ordinary skill in the art to provide wherein the plurality of heterogeneous components each include a different shape. Each of the component surfaces of the plurality of heterogeneous components (e.g., die 102 or 208; ¶¶12, 15; figures 1, 2B, 3A) would be exposed to the interior of the fluid passage (flow path 206; figure 2B).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Supriya et al. (US 2009/0169427 A1; “Supriya”), Li et al. (US 2019/0070606 A1; “Li”) and Orwar et al. (US 7,563,614 B2; “Orwar”), and further in view of  Yager et al. (US 2002/0041827 A1; “Yager”).
Regarding claim 3, Supriya does not specifically teach the microfluidic package of claim 1, wherein the plurality of heterogeneous components comprise an optical sensor including one of the component surfaces that forms part of an interior surface of the fluid passage. 
Yager teaches a microfluidic apparatus comprising channel walls comprising a window with an optical detector for sample sensing (¶18). The combination of familiar elements is likely to be obvious when it does no more than yield predictable results (see MPEP § 2143, A.). Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to incorporate an optical sensor with the disclosed apparatus in order to facilitate optical chemical sensing as an additional means for analyzing samples.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN J. SINES whose telephone number is (571)272-1263. The examiner can normally be reached 9 AM-5 PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth A Robinson can be reached on (571) 272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRIAN J. SINES
Primary Patent Examiner
Art Unit 1796



/BRIAN J. SINES/Primary Examiner, Art Unit 1796